Citation Nr: 1600866	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  05-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service in the Philippine Commonwealth Army from November 1941 to March 1946, and in the Special Philippine Scouts from April 1946 to November 1947.  The Veteran died in March 1986.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Following issuance of the most recent supplemental statement of the case for the matter on appeal, additional evidence was associated with the record.  The additional evidence, which consists of internet-sourced materials relating to hypertension and excercise, is not relevant to the issue on appeal.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of his death in March 1986, the Veteran had been in receipt of a total disability rating based on individual unemployability (TDIU) from November 1979.

2.  The record does not show that the Veteran was a prisoner of war.



CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

With regard to the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15  Vet. App. 143, 149 (2001).  In the present case, the facts are not in dispute.  As discussed below, resolution of the appellant's appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations and the issue is being denied as a matter of law.  Therefore, should any notice or assistance deficiencies exist, they are rendered moot.  See Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


Legal Criteria

A surviving spouse may establish entitlement to DIC benefits under 38 U.S.C.A. § 1318 in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran: (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was continuously rated totally disabled for a period of not less than 5 years from the Veteran's discharge from active duty; or (3) was rated by VA as totally disabled for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Analysis

The Veteran was discharged from active duty in November 1947.  He was awarded a total disability rating based on individual unemployability (TDIU) from November 1979.  He died in March 1986 and, therefore, his total rating was not in effect continuously for a period of 5 years or more from the Veteran's discharge from active duty or for more than 10 years at the time of his death.  In addition, the record does not reflect, nor does the appellant contend, that the Veteran was a former prisoner of war.  Therefore, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted.

The Board acknowledges the appellant's contention that the Veteran had been rated as totally disabled for greater than 5 years at the time of his death, and that the criteria for entitlement to DIC benefits are therefore met under 38 U.S.C.A. § 1318(b)(2).  See, e.g., statement from the appellant, received in February 2009.  However, that provision is only applicable where a veteran was continuously rated totally disabled from his or her discharge from active duty.  In this case, the Veteran was not rated as totally disabled until November 1979, more than 30 years after his discharge from active duty in November 1947.  Therefore, the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318(b)(2) have not been met.

In light of the above, the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  The facts of this case are not in dispute, and the law is dispositive.  Accordingly, the claim is denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A § 1318 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


